tcmemo_2013_18 united_states tax_court huda t scheidelman and ethan w perry petitioners v commissioner of internal revenue respondent docket no filed date frank agostino eduardo s chung and matthew viera for petitioners john v cardone marc l caine and marie e small for respondent supplemental memorandum opinion cohen judge this case is before us on remand from the u s court_of_appeals for the second circuit 682_f3d_189 2d this opinion supplements our previously filed opinion scheidelman v commissioner tcmemo_2010_151 vacated and remanded 682_f3d_189 2d cir cir vacating and remanding tcmemo_2010_151 the court_of_appeals vacated our decision entered in accordance with our conclusions in scheidelman that petitioners were not entitled to noncash or cash charitable_contribution deductions relating to the grant of a historic facade easement and a cash contribution to the national architectural trust nat the court_of_appeals held that the appraisal petitioners relied on at the time their tax_return was filed drazner report was a qualified_appraisal for purposes of sec_170 and that the disputed cash contribution was deductible the case was remanded for a determination of the fair_market_value of the easement if we do not accept respondent’s other statutory and regulatory arguments which relied on sec_170 a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity and sec_1_170a-14 income_tax regs requirements which must be met for the perpetuity requirement to be satisfied see 136_tc_294 aff’d in part vacated in part and remanded in part 687_f3d_21 1st cir respondent no longer contends that the conservation deed and the annexed lender agreement failed the requirements of sec_1_170a-14 income_tax regs that the contribution be protected in perpetuity the appeal also involved respondent’s challenge to our decision not to sustain sec_6662 penalties against petitioners vacation of our decision mooted that portion of the appeal if we had been correct that the drazner appraisal was not a qualified_appraisal under the statute the case for penalties would have been stronger than it is now see evans v commissioner tcmemo_2010_207 slip op pincite we see no reason to reconsider our prior conclusion with respect to the penalties and do not do so here the parties have agreed that this case may be decided on remand on the evidence and arguments already in the record unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background for convenience we repeat here portions of the findings_of_fact in our prior memorandum opinion describing the relevant history of petitioner huda t scheidelman’s donation of a historic facade easement and the drazner appraisal obtained in relation to that donation on date huda t scheidelman petitioner purchased a property on vanderbilt avenue within the fort greene historic_district in brooklyn new york for dollar_figure and became the fee simple owner the fort greene historic_district is designated a registered_historic_district within the meaning of sec_47 by the secretary of the interior through the national park service nps a bureau within the u s department of the interior and a historic_district by new york city and its landmarks preservation commission lpc in new york city it is unlawful to alter reconstruct or demolish a building in a historic_district without the prior consent of the lpc n y city admin code sec sometime in the fall of petitioner received a postcard from the national architectural trust nat a sec_501 organization that later became known as the trust for architectural easements announcing an upcoming meeting in the new york city area to provide information regarding the donation of a facade conservation_easement including possible related tax benefits petitioner was interested in preserving the historic facade of her house particularly because she observed real_estate development increasing in and around fort greene she also wanted to obtain the tax benefits suggested by nat on date petitioner completed a facade conservation_easement application_for the vanderbilt property to be considered for a facade conservation_easement donation to nat on the application petitioner identified two lenders that held mortgages on the property nat required a deposit of dollar_figure to be submitted with the application which was fully refundable if the necessary approvals for the facade easement donation could not be obtained the application stated that nat’s operating funds come solely from cash donations made by persons donating an easement an agreed-upon cash donation of of the easement value is required at the time the easement donation is accepted by nat in a letter dated date the nat director of operations informed petitioner that her application had been accepted and that processing would commence the letter informed petitioner that nat will place significant effort to the processing of your application processing an application is complex and time consuming it involves obtaining approvals from the state and federal governments and your lender there is nothing required of you until all approvals are received nat sought the approval of petitioner’s mortgage holders regarding the placement of a preservation restriction agreement on her vanderbilt property the two mortgage holders executed lender agreements that were submitted to nat during the approval process on date to comply with another component of the approval process petitioner executed a national park service form historic preservation certification application part - evaluation of significance to request that the nps certify the historic significance of the vanderbilt property the nps determined that petitioner’s vanderbilt property contributes to the significance of the fort greene historic_district and is a certified_historic_structure for a charitable_contribution for conservation purposes in accordance with the tax treatment extension act of later in petitioner informed nat that she had decided not to pursue the donation until petitioner needed time to save the additional required cash due as outlined in the application by letter dated date nat informed petitioner that all of the necessary approvals had been received and that she needed to order an appraisal nat provided in the letter a list of appraisers qualified to do easement appraisals petitioner hired one of the listed appraisers michael drazner formerly of mitchell maxwell jackson inc mmj to perform an appraisal of the vanderbilt property drazner and james kearns president of nat first communicated in date when kearns contacted drazner to inquire whether he would be able to prepare appraisals for homeowners who were interested in donating facade easements to nat kearns sent copies of reports to drazner that had been prepared by another appraisal firm outside of the new york city area along with some information regarding court cases that involved the charitable_contribution of facade easements drazner completed an appraisal of the subject property on date the drazner report states that the appraisal was completed in accordance with title xi of the federal financial institutions reform recovery and enforcement act of and the uniform standards of professional appraisal practice drazner is a qualified expert in the field of real_estate appraisal and valuation petitioner’s vanderbilt property was described in the drazner report as an attached four story three family townhouse located in the boerum hill neighborhood of kings county the subject is physically and functionally adequate ‘as is’ and features a rear deck patio and clean tiled subcellar below the garden level this home also includes a wealth of turn of the century details that generate strong demand for such homes in the area these include wood mouldings paneling and wainscotting volume ceilings exposed brick walls stained glass windows original wood planking and fireplaces drazner determined that the estimated market_value of the property was dollar_figure as of the appraisal date the drazner report outlined the use of the three classic approaches to value sales comparison cost and income that were considered to determine the market_value of the vanderbilt property the report stated that the sales comparison approach is the most applicable and has been given greatest weight in the determination of the final value and the cost approach was given least weight due to the age of the subject property the stated purpose of the report was to estimate ‘as is’ value of the subject property and to estimate the impact on the subject property if granted an ‘architectural facade easement ’ the report explained that an easement is a particularly useful historic preservation tool in several respects first it allows an individual to retain private ownership of the property and obtain potential financial benefits second an easement binds not only the current owner but all future owners as well ensuring that the property will be maintained and observed by future owners third easements are tailored to meet the needs of the property owner the individual resource and the mission of the protecting organization if certain criteria are met the owner also may receive a federal_income_tax deduction_equivalent to the value of the rights given away to a charitable or governmental organization the deduction the taxpayer is entitled to is equal to the fair_market_value of the easement which is generally the decrease in fair_market_value of the property caused by the restrictions placed on the property because of the easement the drazner report briefly discussed two cases involving easement valuation 85_tc_677 and 699_fsupp_578 e d la and stated that as these cases depict it is extremely difficult for appraisers to estimate the probable and possible impact on a property’s value by the imposition of a facade conservation_easement that is granted in perpetuity for most attached row properties in new york city where there are many municipal regulations restricting changes to properties located in historic districts the facade easement value tends to be about - of the total value of the property that figure is based on the appraiser’s experience as to what the internal_revenue_service has found acceptable on prior appraisals the drazner report further stated that this facade easement can and often does have an effect on marketability and the market_value of a property the measurement of this effect or impact is difficult to quantify with any supported precision articles periodicals and books have been written on the subject measurement of the value of the historic easement however in this market area there is no measure or formula that is applicable for all properties the individual properties are so unique that each case must be evaluated on its own additionally while there are accepted methods for measuring this effect only the market can provide the true test nonetheless there are market measures that provide sufficient data with which to bracket and support a reasonable market indicator estimating the value of a property after the donation of a conservation_easement is very much like condemnation appraisal practice where easements or partial fee interests are taken from property owners by a sovereign attempts must be made to define what rights have been lost by the property owners and what elements of damage or enhancement are involved in the loss because real_estate is not bought and sold in a vacuum the appraiser has endeavored to place himself in the mindset of competent buyers and sellers and to examine considerations they have actually had or are likely to have in the buying or selling of a property encumbered by a facade easement it is now generally recognized by the internal_revenue_service that the donation of a facade easement of a property results in a loss of value between and the donation of a commercial property results in a loss of value of between or or higher if development rights are lost the inclusive data support at least these ranges depending on how extensive the facade area is in relation to the land parcel it is our opinion that the presence of the facade conservation_easement would alter the market_value of the subject property in the subject’s market area the appraiser cannot precisely estimate the extent to which this loss in value will result from the facade easement due to the lack of market data in this situation it is the appraiser’s conclusion that the value of the facade conservation_easement on the subject property would be estimated at dollar_figure which is approximately of the fee simple value of dollar_figure this conclusion is based on consideration of range of value that the i r s has historically found to be acceptable as well as historical precedents therefore the presence of the historic facade easement would decrease the fair_market_value of the property rights held by the homeowner of the subject property to dollar_figure on date kearns signed the conservation deed on behalf of nat on date the city of new york recorded the conservation deed of easement for the vanderbilt property the deed of easement for the subject property is considered to be only an architectural facade conservation_easement petitioner attached form_8283 noncash charitable_contributions to her form_1040 u s individual_income_tax_return and reported a dollar_figure gift to charity on line of schedule a itemized_deductions the form_8283 filed had two versions of page with one signed by the appraiser and president of nat and the other lacking these signatures both reported essentially the same information a description of the donated property as a facade easement with respect to the vanderbilt property the overall physical condition being a historic preservation easement donation and a stated appraised fair_market_value of dollar_figure for the donated property on the executed page drazner signed the declaration of appraiser section and identified the appraisal date as date and kearns as president of nat signed an acknowledgment of receipt of the contribution by nat as donee on date discussion the court_of_appeals stated our conclusion that drazner’s appraisal meets the minimal requirements of a qualified_appraisal mandates neither that the tax_court find it persuasive nor that scheidelman be entitled to any deduction for the donated easement scheidelman v commissioner f 3d pincite in a case similar to this the court noted that ordinarily any encumbrance on real_property howsoever slight would tend to have some negative effect on that property’s fair_market_value even a nominal encumbrance that is placed by the current owner of the property would at the very least deprive a subsequent owner of the opportunity of placing a similar encumbrance on that property evans v commissioner tcmemo_2010_207 slip op pincite in evans the court found that the appraisal relied on by the taxpayers was qualified but that the taxpayers had not provided sufficient credible_evidence to shift the burden_of_proof to the commissioner under sec_7491 or to meet their burden of establishing entitlement to their claimed charitable_contribution_deduction id slip op pincite see also dunlap v commissioner tcmemo_2012_126 we reach the same conclusions here there is no dispute that the before and after approach is to be used to determine the fair_market_value here as it has been in numerous other cases see eg 85_tc_677 dunlap v commissioner tcmemo_2012_126 simmons v commissioner tcmemo_2009_208 aff’d 646_f3d_6 d c cir griffin v commissioner tcmemo_1989_130 aff’d 911_f2d_1124 5th cir as directed by the court_of_appeals we analyze evidence in this case de novo to determine whether petitioners have satisfied their burden of proving the fair_market_value of the donated easement see scheidelman v commissioner f 3d pincite there is no dispute about the qualifications of the witnesses therefore we do not include in our discussion the detailed training and background of each to assist the court the testimony should satisfy the standards of rule of the federal rules of evidence to wit the testimony is based upon sufficient facts or data the testimony is the product of reliable principles and methods and the witness has applied the principles and methods reliably to the facts of the case therefore we focus on the manner in which the value was reached the reliability of the methodology and the persuasiveness as applied to the facts in this case the drazner report petitioner did not rely on drazner at trial respondent called drazner to explain his methodology in anticipation of respondent’s position that the appraisal did not satisfy the regulatory requirements for qualification under the statute for subsequent years the statute has been amended see sec_170 e as amended by the pension_protection_act of pub_l_no sec c stat pincite effective generally for appraisals prepared with respect to returns filed after date id sec e stat pincite6 on brief however petitioner argues that the drazner report is credible_evidence of value respondent argues that drazner’s percentage methodology was simply part of a pattern of appraisals nat provided and that the drazner report mechanically assigned the percentage and incorporated language of a sample appraisal nat provided respondent also presented evidence that reports mmj prepared at nat’s request used almost identical language and percentages without regard to specific facts and circumstances regarding the property subject_to the easement and preexisting restraints on changes to the property there is no material dispute between the parties with respect to the value of petitioner’s property before the easement respondent’s criticism of the drazner report with which we agree focuses on drazner’s purported determination of the value of petitioner’s property after the easement was granted drazner determined the value of the easement by applying an discount to the value of the property his derivation of that percentage was not based on reliable market data or specific attributes of petitioner’s property but rather on his analysis of what the courts and the irs had allowed in prior cases as we said in nicoladis v commissioner tcmemo_1988_163 tax ct memo lexi sec_187 at however we do not mean to imply that a general 10-percent rule has been established with respect to facade donations there was a fair amount of discussion by the parties at trial about whether the court had established a 10-percent rule in hilborn we did not there and do not here hilborn establishes as acceptable the before and after method of valuation and while under the circumstances of that case a 10-percent figure was relied upon valuation itself is still a question of facts and circumstances although the drazner report set forth boilerplate standards for valuing property it is apparent that drazner’s bottom line was the equivalent of making a claim for all that the traffic would bear he opined that the value of the easement the equivalent of loss in market_value of the subject property due to grant of the easement was dollar_figure that conclusion was not based on qualitative factors for the vanderbilt property or the specific attributes of that property but was based on mechanical application of a percentage with no demonstrated support as to its derivation other than acceptance of similar percentages in prior controversies thus the report was not based on sufficient facts or data and was not the product of a reliable methodology and drazner’s methodology was not reliably applied to the facts of the case for those reasons it was not credible petitioners’ expert evidence petitioners’ expert at trial was michael ehrmann who also had the necessary qualifications to appraise the easement but made factual and calculation mistakes some of which he admitted that undermined the reliability of his report ehrmann had prepared a market study for nat’s counsel that was attached to his report in this case the information that he relied on came from nat through its counsel he incorporated material recommended by nat’s counsel including earlier appraisals by his employer ehrmann admitted that his report did not accurately describe the easement stating that his description was a summary of my knowledge about the easement program that i’ve gotten over the years he relied on outdated information rather than contemporaneous inspection used alleged comparables from outside the geographical area of petitioner’s property and applied an unsupported and unrealistic adjustment to petitioner’s brooklyn townhouse as compared to a detached house in evanston illinois his methodology is undermined by these errors see evans v commissioner slip op pincite petitioners argue that ehrmann’s appraisal should be accepted in part because it relied on the cumulative results of mmj’s ninety-one facade easement valuations which we reject as unpersuasive for the reasons that we reject the drazner appraisal ehrmann ignored studies suggesting a contrary result and adopted those supporting his client’s desired value ehrmann’s testimony had all of the earmarks of overzealous advocacy in support of nat’s marketing program and indirectly petitioner’s tax reporting his conclusion that the easement should be valued at dollar_figure is unpersuasive and not credible expert opinions that disregard relevant facts affecting valuation or exaggerate value to incredible levels are rejected see 136_tc_326 and cases there cited 84_tc_722 garrison v commissioner tcmemo_1986_261 concluding that the taxpayers were far too aggressive in their claimed value of the donated property and in seeking to profit from their ‘good works’ at the expense of uncle sam an expert loses usefulness to the court and loses credibility when giving testimony tainted by overzealous advocacy boltar l l c v commissioner t c pincite ehrmann’s conclusion does not help the court because it does not satisfy the standards of rule of the federal rules of evidence because we cannot accept petitioners’ expert’s testimony as credible the burden_of_proof did not shift under sec_7491 respondent’s expert evidence respondent’s first valuation expert was timothy barnes barnes analyzed the terms of the easement zoning laws and regulations of the lpc and concluded in highly desirable sophisticated home markets like historic brownstone brooklyn the imposition of an easement such as the one granted on date is not a deterrent to the free trade of such properties at fully competitive prices and does not materially affect the value of the subject property barnes researched the geographic area of petitioner’s property contacting real_estate brokers and valuation professionals in the brooklyn market to determine whether the imposition of a facade easement affected the marketability of or ability to finance a townhouse within the fort greene historic_district the uniform response was that such easements did not negatively affect buyer interest marketing time or financing he explained during his testimony that the pool of prospective buyers within the five boroughs of new york city was a more reliable measure of market effect than analysis comparing communities outside of new york city which is one of the reasons that ehrmann’s report was not reliable barnes also opined that a difference between the controls available to lpc which exercises a police power of the city and nat are the placement of the burden on the homeowner to go to court and seek an exception in the first instance and on the private party seeking to enforce the restriction to go to court in the second barnes also criticized ehrmann’s calculations his selection of comparables and particularly his failure to account for differences in overall lot sizes and floor space of the allegedly comparable properties although petitioners claim that the errors should be disregarded as immaterial and that we should accept ehrmann’s subjective judgments we believe that barnes’ reasoned judgments are more reliable respondent also presented expert testimony by stephen d dinklage an engineer employed by the irs who used an alternative approach based on condemnation techniques and determined that the grant of the easement did not have a material effect on fair_market_value dinklage used market data to divide the value of the land from that of the building and then used a modified cost approach to isolate that portion of petitioner’s townhouse affected by the facade easement he concluded that because only the facade was affected by the easement and the loss of utility was only to the facade the restrictions would not have a material effect on the market_value of the whole property dinklage reasoned that a hypothetical buyer would not pay less for the vanderbilt property because it was already restricted by the lpc regulations and the easement did not make a difference this conclusion is consistent with other evidence other evidence respondent argues that the lpc created restraints on properties such as petitioner’s so that the nat easement had no material effect petitioners contend that the lpc does not enforce the restrictions as effectively as nat that speculation is based on testimony of a representative of nat is not supported by anything but anecdotes and is contrary to evidence specifically related to the vanderbilt property the chairman of the fort greene association which has as its mission preservation within the fort greene boundaries testified specifically with respect to the area in which the vanderbilt property is located in his experience the lpc provides guidelines to maintain the historic integrity of facades in historic districts in new york city the lpc enforces guidelines and issues violation notices but the violation only takes effect and adds any value when the title changes hands although he was called as a witness by petitioners on cross-examination he testified q you like being in the preservation district a i like being in the preservation district the preservation district actually has created fort greene to what it is today it’s created -- it’s an economic engine for fort greene q so you would consider the preservation district an effective agency for the city of new york a the landmark preservation agency is an effective agency of the city of new york it does what it can do in its scope a logical inference from this testimony is that preservation of historic facades is a benefit not a detriment to the value of fort greene property the conclusion that the easement did not materially diminish the value of petitioner’s property is also supported by petitioner’s own testimony petitioner testified well i was primarily interested in preserving my house itself in light of the dramatic development that was occurring in and around fort greene during those years and still is i was also intrigued by the tax_benefit of preserving the facade which i had intended to do anyway i thought it would be the right thing to do for the house i wanted to preserve the historic facade of the house i believe in that i believe in doing that in communities like fort greene i also wanted to benefit tax wise i didn’t know how much i would benefit but i wanted to benefit from what i was already intended to be committed to doing we do not believe that petitioner would have granted the easement if she had anticipated a substantial drop in the market_value of her property as a result it is even less likely that she would have agreed to a restriction that reduced the value of her property by the relatively large amount claimed dollar_figure or the even larger amount proposed by ehrmann dollar_figure on review of all of the evidence we conclude that the preponderance supports respondent’s position that the easement had no value for charitable_contribution purposes respondent’s position is the more persuasive regardless of the burden_of_proof we have considered the other arguments of the parties they do not alter our conclusions to reflect the deductibility of petitioner’s cash payment decision will be entered under rule
